Hallam, J.
(dissenting).
It Vas conceded that part of plaintiff’s alleged shortage was not a shortage at all, but that the apparent shortage was the result of use of a *200tank not properly gauged. It is conceded that shortages were so common as to be almost habitual, on the part of other filling station employees, and yet no charge of dishonesty. No claim is made that plaintiff ever misappropriated funds. It seems to me the jury might find from these facts that the apparent shortages were not real.
The occasion was not privileged as the syllabus and part of the opinion states, without qualification, but only qualifiedly privileged. If the statement was maliciously made the occasion offered no protection. Hebner v. Great Northern Ry. Co. 78 Minn. 289, 80 N. W. 1128, 79 Am. St. 387.
It seems to me that there was evidence of malice to be submitted to the jury. The facts above stated were known to defendant Hancock. In addition to this there is evidence that Hancock was prompted by ill feeling. When asked by plaintiff “why he could not pass me on the bond” he answered “you can’t hire any of my men away from me without getting a comeback. I will teach you something, young fellow,” referring evidently to the fact that, after leaving defendant oil company’s employ, plaintiff had entered the .employ of another oil company and had hired one of the men employed by said defendant.
Dibell, J.
(dissenting).
I concur in the dissent of Justice Hallam.